Per Curiam. This matter comes before the Court upon a motion of Claimant to reconsider order of dismissal entered in this cause. The complaint in this matter was filed on June 30, 1977. On November 14,1979, Respondent made a motion to dismiss said cause, the grounds of said motion being that Claimant had been furnished interrogatories on September 12, 1977, which Claimant had failed to answer. On January 28,1980, this Court granted the motion of Respondent to dismiss and said cause was dismissed. The attorney for Claimant entered his appearance on November 30,1979. In the motion to reconsider order of dismissal, Claimant sets forth that he was unaware of the fact that he was required to answer the interrogatories received by him in 1977, yet the record indicates that he did nothing to protect his interests until November of 1979, two years after the receipt of the interrogatories. It was at this time that he consulted an attorney and the attorney filed his appearance. This was over two years after having received said interrogatories and it is the Court’s opinion that due diligence was not exercised on the part of Claimant as it was his responsibility to protect his interests long before he did. It is hereby ordered that Claimant’s motion for reconsideration be, and the same is, denied.